This defendant was tried and convicted for grand larceny. The property alleged to have been stolen consisted of an automobile belonging to one Abner F. Horton. He was duly sentenced to hard labor for the county, and appeals.
There is no bill of exceptions, and in the absence of same we cannot review the ruling of the court in denying defendant's motion for a new trial. For like reasons and for the further reason, also, that the court's oral charge is not set out in the record, we cannot consider the refused charges.
No error is apparent on the record, and the judgment appealed from must be affirmed.
Affirmed.